People v Rivera (2015 NY Slip Op 08765)





People v Rivera


2015 NY Slip Op 08765


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


1999-00959
 (Ind. No. 1525/98)

[*1]The People of the State of New York, respondent,
vFrankie Rivera, appellant.


Frankie Rivera, Napanoch, N.Y., appellant pro se.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Tammy J. Smiley and Andrea M. DiGregorio of counsel; Konstantinos Litourgis on the memorandum), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 19, 2001 (People v Rivera, 288 AD2d 402), affirming a judgment of the County Court, Nassau County, rendered January 6, 1999.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court